Citation Nr: 1635561	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-01 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a higher rate of VA nonservice-connected pension benefits.

[The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a personality disorder is the subject of a second decision.]



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines
      
The Board notes that the Veteran has perfected two issues for appeal, the one reflected above, as well as a claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a personality disorder.  The new and material evidence claim for service connection will be the subject of a separate decision that will be issued simultaneously with the matter reflected above.  See BVA Handbook, Directive 8430, Paragraph 14, c, 10, a.


FINDING OF FACT

The available evidence demonstrates that the Veteran is in receipt of the maximum benefit payable for nonservice-connected disability pension benefits for a Veteran with no income and one dependent.


CONCLUSION OF LAW

The criteria for payment of a higher rate of nonservice-connected disability pension benefits are not met.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Veteran submitted an informal claim for a higher rate of nonservice-connected pension benefits in February 2012.  The claim was denied in a June 2012 decision and the Veteran appealed the denial of his claim.  

The Veteran contends that he is entitled to a higher rate of nonservice-connected pension benefits.  He specifically indicated that because he has unreimbursed medical expenses, he should receive a higher rate of nonservice-connected pension benefits.  

The maximum rate of improved pension is reduced by the amount of the countable annual income of the veteran.  38 C.F.R. § 3.23(b).  For purposes of improved pension, payments of any kind from any source are counted as income in the year in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2014); 38 C.F.R. § 3.271 (2015).

The types of income which are excluded from income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272 (2015). 

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272(g).  Social Security Administration (SSA) disability and survivor benefits are not excludable from countable income, but welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of improved pension.  See 38 C.F.R. § 3.272; VA ADJUDICATION PROCEDURE MANUAL (M21-MR), Part V.iii.1.I.58.b.

The maximum annual rates of pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2015).

In this case, the record shows that the Veteran was awarded monthly nonservice-connected disability pension benefits effective since April 2002.  At the time of the June 2012 decision, it was noted that there was no change in the Veteran's income for the year 2011.  The Veteran was advised that his monthly disability payment of $1,337.00 would continue unchanged.  He was informed that unreimbursed medical expenses may be deducted from countable income.  However, he was advised that his benefit payments were based on zero income and as such he was in receipt of the maximum amount to which he was entitled to and no adjustment in his monthly income could be made.  The Veteran was advised that he was being paid as a Veteran with one dependent.  

Based upon the evidence of record, the Board finds the available evidence demonstrates that the Veteran is in receipt of the maximum benefit available under the law.  As noted, he is being paid as a Veteran with one dependent based on zero income.  There is no evidence that a higher rate was warranted because of additional dependents and as noted, because he has no income, he may not receive a higher rate of nonservice-connected pension benefits based on unreimbursed medical expenses.  Therefore, the claim for entitlement to a higher rate of VA nonservice-connected pension benefits must be denied.  The preponderance of the evidence is against the Veteran's claim.

The law generally imposes on VA certain notice and duty to assist provisions concerning claims for VA benefits.  However, VA's General Counsel has held that there is no duty to notify a claimant where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Further, it was held that there is no duty to assist a claimant when there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004.

In this case, undisputed facts render the Veteran ineligible for the claimed benefit.   Moreover, there is no additional evidence that would substantiate the claim. Therefore, the notice and duty to assist provisions are not applicable in this case.
ORDER

Entitlement to a higher rate of VA nonservice-connected pension benefits is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


